United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3255
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Christopher Simpson,                    *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 13, 2011
                                Filed: June 23, 2011
                                 ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM

       Christopher Simpson appeals his sentence of 180 months' imprisonment for
being a felon in possession of a firearm, see 18 U.S.C. § 922(g)(1). The single issue
that he raises is whether the district court1 erred in enhancing his sentence under
18 U.S.C. § 924(e), the Armed Career Criminal Act (ACCA), because he had three
prior convictions for violent felonies. The district court concluded that Mr. Simpson
had four such convictions, and the defendant conceded below that he had two; but he
maintains on appeal that his Missouri conviction for second-degree robbery did not

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
qualify for the enhancement because he committed that offense when he was
seventeen years old. While it is true that only certain convictions for juvenile
delinquency can serve as predicate offenses under the ACCA, see 18 U.S.C.
§ 924(e)(2)(B), and Mr. Simpson's robbery conviction is not one of those, he was tried
and convicted as an adult for that robbery. There is thus no occasion to doubt that this
offense counted under § 924(e). See United States v. Nash, 627 F.3d 693, 695-96 (8th
Cir. 2010), cert. denied, 131 S. Ct. 1837 (2011).

      The district court concluded, moreover, that Mr. Simpson's prior conviction for
domestic battery was a violent felony under § 924(e), and Mr. Simpson does not
challenge that holding on appeal. Because he has conceded that he has two other
qualifying convictions in addition to the one for domestic battery, even without the
contested robbery conviction Mr. Simpson's prior crimes qualify him for the ACCA
enhancement.

      Affirmed.
                        ______________________________




                                          -2-